                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN

BRANDON BRADLEY, SR.,

                       Plaintiff,

               v.                                              Case No. 20-C-561

CRYSTAL MARCHANT, et al.,

                       Defendants.


                                      SCREENING ORDER


       Plaintiff Brandon Bradley, Sr., who is currently serving a state prison sentence at Columbia

Correctional Institution and representing himself, filed a complaint under 42 U.S.C. § 1983,

alleging that his civil rights were violated. Plaintiff has requested leave to proceed without

prepayment of the full filing fee (in forma pauperis). A prisoner plaintiff proceeding in forma

pauperis is required to pay the full amount of the $350.00 filing fee over time. See 28 U.S.C.

§ 1915(b)(1). Plaintiff has filed a certified copy of his prison trust account statement for the six-

month period immediately preceding the filing of his complaint, as required under 28 U.S.C.

§ 1915(a)(2). On April 14, 2020, the court waived the initial partial filing fee and directed Plaintiff

that he must voluntarily dismiss the action within 21 days. Plaintiff has since indicated that he

wishes to proceed with this action and the time to voluntarily dismiss this action has passed.

Therefore, the court will grant Plaintiff’s motion for leave to proceed without prepayment of the

filing fee. Plaintiff filed a motion to file an amended complaint on April 13, 2020. Rule 15

provides that a plaintiff may amend his complaint once as a matter of course at any time before a

responsive pleading is served. Fed. R. Civ. P. 15. Accordingly, the court will grant Plaintiff’s

motion for leave to amend and will screen the amended complaint.




         Case 1:20-cv-00561-WCG Filed 05/05/20 Page 1 of 7 Document 14
                                    SCREENING OF THE COMPLAINT

        The court has a duty to review the complaint and dismiss the case if it appears that the

complaint fails to state a claim upon which relief can be granted. See Hoskins v. Polestra, 320

F.3d 761, 763 (7th Cir. 2003). In screening a complaint, I must determine whether the complaint

complies with the Federal Rules of Civil Procedure and states at least plausible claims for which

relief may be granted. To state a cognizable claim under the federal notice pleading system, Plaintiff

is required to provide a “short and plain statement of the claim showing that [he] is entitled to relief.”

Fed. R. Civ. P. 8(a)(2). It must be at least sufficient to provide notice to each defendant of what he or

she is accused of doing, as well as when and where the alleged actions or inactions occurred, and the

nature and extent of any damage or injury the actions or inactions caused.

        A complaint must contain sufficient factual matter “that is plausible on its face.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “The

pleading standard Rule 8 announces does not require ‘detailed factual allegations,’ but it demands more

than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Id. (quoting Twombly, 550 U.S.

at 555). “The tenet that a court must accept as true all of the allegations contained in a complaint is

inapplicable to legal conclusions. Threadbare recitals of the elements of a cause of action, supported

by mere conclusory statements, do not suffice.” Id. To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to “state a claim to relief that is plausible on its face.”

Twombly, 550 U.S. at 570. “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. at 556. “[T]he complaint’s allegations must be enough to raise a right to relief above the

speculative level.” Id. at 555 (internal quotations omitted).




                                                       2

          Case 1:20-cv-00561-WCG Filed 05/05/20 Page 2 of 7 Document 14
                                      THE COURT’S ANALYSIS

       “To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must allege that he or she

was deprived of a right secured by the Constitution or the laws of the United States, and that this

deprivation occurred at the hands of a person or persons acting under the color of state law.” D.S.

v. E. Porter Cty. Sch. Corp., 799 F.3d 793, 798 (7th Cir. 2015) (citing Buchanan–Moore v. Cty. of

Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009)). Plaintiff’s complaint violates Rule 8(a)(2) of the

Federal Rules of Civil Procedure and will therefore be dismissed. The complaint does not include

“a short plain statement of the claim showing that the pleader is entitled to relief,” as the rule

requires. Fed. R. Civ. P. 8(a)(2). Instead, it rambles on for six pages, listing Plaintiff’s disputes

with 19 different correctional and medical staff members over a two-year period of time. The

allegations are unclear as to who did what, when and what happened as a result. Where multiple

claims are asserted, a complaint is required to list each claim separately and set forth thereunder,

preferably in numbered paragraphs, the allegations of fact necessary to provide notice to each

defendant of what he or she did to, or did not do for, Plaintiff, including any injuries that resulted,

that potentially gives rise to personal liability on the part of a defendant and warrants requiring

that he or she respond to a federal lawsuit. See George v. Smith, 507 F.3d 605, 608 (7th Cir. 2007)

(noting that plaintiffs “must give enough detail to illuminate the nature of the claim and allow

defendants to respond”).

       In addition, it appears Plaintiff is attempting to improperly bring unrelated claims in a

single case. As instructed by the Seventh Circuit Court of Appeals, under the controlling principle

of Rule 18(a) of the Federal Rules of Civil Procedure, “[u]nrelated claims against different

defendants belong in different suits” so as to prevent prisoners from dodging the fee payment or

three strikes provisions in the Prison Litigation Reform Act. Id. at 607. Specifically, Rule 18(a)

provides that “[a] party asserting a claim, counterclaim, crossclaim, or third-party claim may join,
                                                  3

         Case 1:20-cv-00561-WCG Filed 05/05/20 Page 3 of 7 Document 14
as independent or alternate claims, as many claims as it has against an opposing party.” Fed. R.

Civ. P. 18(a). Under this rule, “multiple claims against a single party are fine, but Claim A against

Defendant 1 should not be joined with unrelated Claim B against Defendant 2.” George, 507 F.3d

at 607.

          Moreover, the court in George reminded district courts that Rule 20 of the Federal Rules

of Civil Procedure applies as much to prisoner cases as it does to any other case. Id. Under Rule

20, joinder of multiple defendants into one action is proper only if “any right to relief is asserted

against them jointly, severally, or in the alternative with respect to or arising out of the same

transaction, occurrence, or series of transactions or occurrences; and any question of law or fact

common to all defendants will arise in the action.” Fed. R. Civ. P. 20.

          The court finds that the complaint fails to comply with Rule 8(a)(2) and violates Rules 18

and 20 insofar as it advances unrelated claims against multiple defendants. The George court

instructed that such “buckshot complaints” should be “rejected.” 507 F.3d at 607. Therefore, the

court will dismiss the amended complaint. If Plaintiff wishes to proceed, he must file an amended

complaint curing the deficiencies in the amended complaint as described herein. An amended

complaint must be filed on or before June 4, 2020. Failure to file an amended complaint within

this time period may result in dismissal of this action.

          Plaintiff is advised that the amended complaint must bear the docket number assigned to

this case and must be labeled “Amended Complaint.” The amended complaint supersedes the

prior complaint and must be complete in itself without reference to the original complaint. See

Duda v. Bd. of Educ. of Franklin Park Pub. Sch. Dist. No. 84, 133 F.3d 1054, 1056 (7th Cir. 1998).

In Duda, the appellate court emphasized that in such instances, the “prior pleading is in effect

withdrawn as to all matters not restated in the amended pleading.” Id. at 1057 (citation omitted).



                                                  4

           Case 1:20-cv-00561-WCG Filed 05/05/20 Page 4 of 7 Document 14
If the amended complaint is received, it will become the operative complaint in this action, and

the court will screen it in accordance with 28 U.S.C. § 1915A.

        Further, Plaintiff is advised that 42 U.S.C. § 1983 “creates a cause of action based on

personal liability and predicated upon fault; thus liability does not attach unless the individual

defendant caused or participated in a constitutional violation.” Vance v. Peters, 97 F.3d 987, 991

(7th Cir. 1996). Moreover, the doctrine of respondeat superior (supervisory liability) does not

apply to actions filed under 42 U.S.C. § 1983. See Pacelli v. deVito, 972 F.2d 871, 877 (7th Cir.

1992). Section 1983 does not create collective or vicarious responsibility. Id. Thus, with respect

to any claim or claims advanced in his amended complaint, Plaintiff must identify the individual

defendants and specify the manner in which their actions, or failure to take action, violated his

constitutional rights.

                                 MOTION TO APPOINT COUNSEL

        Plaintiff has also filed a motion to appoint counsel.       Civil litigants do not have a

constitutional or statutory right to have an attorney represent them. Jackson v. Cty. of McLean,

953 F.2d 1070, 1071 (7th Cir. 1992) (“We begin with the fundamental premise that indigent civil

litigants have no constitutional or statutory right to be represented by counsel in federal court.”).

Yet, district courts have the discretion to recruit attorneys to represent indigent litigants in

appropriate cases pursuant to 28 U.S.C. § 1915(e)(1). As a threshold matter, civil litigants must

make a reasonable attempt to secure private counsel on their own. Pruitt v. Mote, 503 F.3d 647,

649 (7th Cir. 2007) (en banc). Once this threshold burden has been met, the court must address

the following question: “given the difficulty of the case, does the plaintiff appear competent to

litigate it himself?” Id. at 654–55 (citing Farmer v. Haas, 990 F.2d 319, 321–22 (7th Cir. 1993)).

        Here, Plaintiff has not demonstrated that he made reasonable efforts to secure private

counsel on his own. Although Plaintiff may have attempted to recruit counsel in his prior cases,
                                                 5

         Case 1:20-cv-00561-WCG Filed 05/05/20 Page 5 of 7 Document 14
he has not shown that he made a reasonable attempt to recruit counsel in this case. The court must

deny “out of hand” a request for counsel made without a showing that Plaintiff made a reasonable

attempt to secure private counsel. See Farmer, 990 F.3d at 321. Accordingly, Plaintiff’s motion

to appoint counsel is denied. If Plaintiff chooses to renew his request for the appointment of

counsel, he must show that he contacted at least three lawyers and provide the court with (1) the

lawyers’ names; (2) their addresses; (3) how and when Plaintiff attempted to contact the lawyer;

and (4) the lawyers’ responses.

                                          CONCLUSION

       IT IS THEREFORE ORDERED that Plaintiff’s motion for leave to proceed in forma

pauperis (Dkt. No. 5) is GRANTED.

       IT IS FURTHER ORDERED that Plaintiff’s motion for leave to file an amended

complaint (Dkt. No. 8) is GRANTED. The Clerk is directed to detach and e-file the amended

complaint (Dkt. No. 8-1).

       IT IS FURTHER ORDERED that the amended complaint is DISMISSED.

       IT IS FURTHER ORDERED that on or before June 4, 2020, Plaintiff shall file an

amended pleading curing the defects in the original complaint as described herein.

       IT IS FURTHER ORDERED that Plaintiff’s motion to appoint counsel (Dkt. No. 6) is

DENIED.

       IT IS FURTHER ORDERED that the agency having custody of the prisoner shall collect

from his institution trust account the $350.00 balance of the filing fee by collecting monthly

payments from Plaintiff’s prison trust account in an amount equal to 20% of the preceding month’s

income credited to the prisoner’s trust account and forwarding payments to the Clerk of Court each

time the amount in the account exceeds $10 in accordance with 28 U.S.C. § 1915(b)(2). The

payments shall be clearly identified by the case name and number assigned to this action. If
                                                6

         Case 1:20-cv-00561-WCG Filed 05/05/20 Page 6 of 7 Document 14
Plaintiff is transferred to another institution, the transferring institution shall forward a copy of this

Order along with Plaintiff’s remaining balance to the receiving institution.

        IT IS FURTHER ORDERED that copies of this order be sent to the officer in charge of

the agency where the inmate is located.

        IT IS FURTHER ORDERED that, pursuant to the Prisoner E-Filing Program, Plaintiff

shall submit all correspondence and case filings to institution staff, who will scan and e-mail

documents to the court. The Prisoner E-Filing Program is in effect at Columbia Correctional

Institution, Dodge Correctional Institution, Green Bay Correctional Institution, Oshkosh

Correctional Institution, Waupun Correctional Institution, and Wisconsin Secure Program Facility.

If Plaintiff is no longer incarcerated at a Prisoner E-Filing Program institution, he will be required

to submit all correspondence and legal material to:

                                Honorable William C. Griesbach
                                c/o Office of the Clerk
                                United States District Court
                                Eastern District of Wisconsin
                                125 S. Jefferson Street, Suite 102
                                Green Bay, WI 54301

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE COURT’S CHAMBERS. It will

only delay the processing of the matter.

        Plaintiff is further advised that failure to make a timely submission may result in the

dismissal of this action for failure to prosecute. In addition, the parties must notify the Clerk of

Court of any change of address. Failure to do so could result in orders or other information not

being timely delivered, thus affecting the legal rights of the parties.

        Dated at Green Bay, Wisconsin this 5th day of May, 2020.

                                                        s/ William C. Griesbach
                                                        William C. Griesbach, District Judge
                                                        United States District Court - WIED

                                                    7

         Case 1:20-cv-00561-WCG Filed 05/05/20 Page 7 of 7 Document 14
